IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 27, 2007

                                     No. 06-41143                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

EDUARDO ESTRADA

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 5:05-CR-2226-ALL


Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Eduardo Estrada challenges the sufficiency of the evidence to support his
conviction for possession of methamphetamine with intent to distribute, a
violation of 21 U.S.C. § 841.               To convict Estrada of possession of
methamphetamine with intent to distribute, the Government was required to
prove that he (1) knowingly; (2) possessed methamphetamine; (3) with the intent
to distribute it. See United States v. Martinez-Lugo, 411 F.3d 597, 599 n.1 (5th


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-41143

Cir. 2005). Estrada argues that the evidence does not suffice to allow the jury
to find beyond a reasonable doubt that he knew that the van he was driving
when he was arrested secreted methamphetamine.
      The Government adduced evidence, which, when viewed in the light most
favorable to the verdict, established that Estrada was aware that he transported
methamphetamine in a secret compartment of the van. See United States v.
Resio-Trejo, 45 F.3d 907, 910 (5th Cir. 1995). Trial evidence indicated that
Estrada switched lanes several times at the checkpoint after Agent Trevino
crossed in front of Estrada’s van. Estrada gave inconsistent statements about
his residence and his family. The prior owner of the van did not install the
secret compartment; Estrada owned the van when the compartment was added.
He had recently purchased the vehicle for $10,000 in United States currency
(mostly $100 bills).   Estrada did not appear surprised when the agents
discovered the methamphetamine. Finally, the methamphetamine was worth
hundreds of thousands of dollars, depending on where it was sold.
      The jury was not required to believe all of the testimony of the only
defense witnesses, Estrada’s half-sister and his twenty-two year old brother;
and, in any event that testimony does not mandate a not guilty verdict. Taken
as a whole, the evidence was more than sufficient for a reasonable jury to find
beyond a reasonable doubt that Estrada knew of the presence of the contraband.
See United States v. Gamez-Gonzalez, 319 F.3d 695, 699 (5th Cir. 2003); United
States v. Casilla, 20 F.3d 600, 606-07 (5th Cir. 1994).
      Accordingly, Estrada’s conviction is AFFIRMED.




                                       2